UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8191


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

IVAN MAGDALENO,

                  Defendant – Appellant.



                              No. 10-6254


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

IVAN MAGDALENO,

                  Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Spartanburg.      G. Ross Anderson, Jr.,
Senior District Judge. (7:06-cr-00703-GRA-2)


Submitted:   March 30, 2010                 Decided:   April 5, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Ivan Magdaleno, Appellant Pro Se.       Jimmie Ewing, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Ivan    Magdaleno      appeals   the   district     court’s         orders

denying    his     motion    for    specific    performance        of     his     plea

agreement pursuant to Federal Rule of Criminal Procedure 35(b),

his motion for reconsideration of that denial, and his motion to

reopen    the    case.      We   have   reviewed   the    record    and    find    no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.           United States v. Magdaleno, No. 7:06-cr-

00703-GRA-2 (D.S.C. Nov. 9, 2009; Nov. 25, 2009; Jan. 26, 2010).

We   dispense     with   oral    argument    because     the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         3